Citation Nr: 0839000	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic pulmonary 
tuberculosis, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The appeal was remanded for 
additional development in February 2006 and February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence of active pulmonary 
tuberculosis during the period from six years preceding his 
claim to the present date.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for pulmonary tuberculosis. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.97, 
Diagnostic Code 6724 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to a rating in excess of 
30 percent for inactive pulmonary tuberculosis, as he has 
other non- service-connected respiratory problems.  He filed 
the current claim for an increased in October 2000.



Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2008.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  It also specifically advised 
him as to the rating criteria for rating chronic pulmonary 
tuberculosis, far advanced, inactive.  It explained that the 
veteran would be assigned a rating from 0 to 100 percent 
under 38 C.F.R. Part 4, that the veteran should submit 
evidence of the nature and severity of the disability, and 
that he should submit evidence showing the impact of the 
disability on his employment and daily life.  Based on the 
above, no further development is required regarding the duty 
to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations, most recently 
in November 2006.  A VA opinion on the etiology of his 
current respiratory problems was obtained.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the veteran is 
entitled to staged ratings at any time during the appeal 
period.

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6721, which is for application for 
inactive, far advanced chronic pulmonary tuberculosis.  The 
record does not support assigning different percentage 
disability ratings during the period in question.  Hart, 
supra.

The 30 percent rating is "protected" from reduction.  Public 
Law 90-493 repealed section 356 of title 38, United States 
Code, which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran, such as the veteran here, who on 
August 19, 1968, was receiving, or was entitled to receive, 
compensation for tuberculosis.  38 C.F.R. § 4.96(b).  Thus, 
the old law continues to operate in the present case.

Where a rating for pulmonary tuberculosis was in effect on or 
prior to August 19, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, DC 6724.

Additionally, the rating schedule specifies that the 
graduated 50 percent and 30 percent ratings, and permanent 30 
percent and 20 percent ratings, for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following DC 6701-24.  
38 C.F.R. Part 4, Codes 6701-24.

Review of rating decisions from the distant past shows the 
veteran was evaluated under the graduated rating schedule for 
pulmonary tuberculosis.  In September 1950, he was granted 
service connection for completely arrested pulmonary 
tuberculosis but under pneumoperitoneum.  The veteran was 
assigned a 100 percent evaluation under DC 6705 from June 
1950.  In a June 1955 rating decision, the tuberculosis was 
found to be inactive and the veteran was assigned a 100 
percent rating until May 1957, at which time his rating would 
be reduced to 50 percent disabling until May 1961, at which 
time his rating would be reduced to the present 30 percent 
disabling.  The rating was accordingly reduced and the 
tuberculosis has been rated 30 percent disabling under DC 
6721 since May 1961.

At a September 2001 VA examination, the veteran complained of 
constant pain on the right side of his chest, dyspnea on 
exertion, a productive cough, and night sweats.  He reported 
a history of cigarette smoking over 20 years prior.  The 
chest had an increased anteposterior diameter and the right 
lung had decreased breath sounds.  The examiner's diagnosis 
appears to have been cut off mid-sentence, as it reads 
"chronic pulmonary tuberculosis, advanced and".  However, 
the Board notes that the examiner noted that there was no 
history of pulmonary tuberculosis reactivation.

The veteran attended a VA examination in July 2003.  The 
examiner noted a history of inactive tuberculosis, followed 
by a 1992 diagnosis of multiple myeloma and a recent history 
of admittance for chest pain and dyspnea on effort.  
Diagnostic tests did not show the etiology of tuberculosis.  
The examiner diagnosed pulmonary tuberculosis, inactive since 
1950 and multiple myeloma, smoldering at present.

At a VA examination in June 2006, the examiner noted that 
pulmonary tuberculosis was arrested in September 1954 and 
there is no history of reactivation.  This is confirmed by 
multiple tests since that time which were all negative for 
signs of active tuberculosis.  Other respiratory problems 
appeared, but these were not related to pulmonary 
tuberculosis.  The veteran reported a history of smoking for 
ten years, ending in 1957.  He reported a history of chronic 
obstructive pulmonary disease (COPD) and complained of 
dyspnea on exertion, a productive cough, and an occasional 
yellow sputm.  The veteran refused to undergo a pulmonary 
function test because he felt his last one caused a heart 
attack.  The examiner diagnosed chronic pulmonary 
tuberculosis of the right lung, advanced, inactive, with 
status post-pneumothorax and COPD.  The examiner attributed 
the COPD to the tuberculosis.

The veteran attended another VA examination in November 2006.  
The examiner reviewed previous chest X-rays and pulmonary 
function tests.  A new pulmonary function test was performed.  
An addendum to the November 2006 VA opinion was prepared in 
August and September 2007, and the examiner found that the 
veteran's COPD is more likely due to smoking than 
tuberculosis.

The Board finds that the 2007 opinion that COPD is not 
related to tuberculosis is  more persuasive than the June 
2006 opinion that the two are in fact related.  This is 
because the 2006 examiner did not have a pulmonary function 
test on which to base his opinion and did not address the 
impact of the veteran's history of cigarette smoking.  In 
evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims has 
stated that "The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The clinical data for consideration, including chest X-rays, 
pulmonary function tests, and VA and private medical records 
dated through 2006, show pulmonary pathology including 
chronic pulmonary tuberculosis of the right lung, advanced, 
inactive, with status post-pneumothorax and with diagnostic 
assessments of COPD associated with chronic smoking.  In 
particular, the addendum prepared in August and September 
2007 finds the veteran's COPD is more likely due to smoking 
than tuberculosis.  This clinical data is entirely devoid of 
any current demonstration of active pulmonary tuberculosis.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that are 
attributable to service-related causes, i.e., service-
connected disability, from that which is not but, instead, 
the result of factors unrelated to the veteran's military 
service).  See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 
expressly prohibiting, for claims filed after June 9, 1998, 
the granting of service connection for disability the result 
of chronic smoking.

There is no competent medical evidence of active pulmonary 
tuberculosis within the six years preceding his claim.  The 
medical evidence confirms the veteran's pulmonary 
tuberculosis has been inactive for many decades, so the 
permanent 30 percent rating is the highest possible rating.  
In essence, absent active pulmonary tuberculosis pathology, 
no higher rating is available.  38 C.F.R. § 4.7.  Other 
respiratory and pulmonary disability is shown by the medical 
evidence, yet that pathology is not service connected, and in 
any event could not be combined with his current rating.  
See Note (2) following DC 6701-24.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  Here, the Board finds that 
referral for extraschedular consideration is not warranted.  
It is apparent that the applicable criteria for pulmonary 
tuberculosis reasonably describes the veteran's disability 
level and symptomatology.  There is no evidence of record 
showing an unusual or exceptional disability picture which 
cannot be adequately rated under the rating schedule.

The preponderance of the evidence is against the veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for an increased rating for inactive pulmonary 
tuberculosis must be denied.






ORDER

The claim for a rating higher than 30 percent for pulmonary 
tuberculosis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


